 

Exhibit 10.23

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of the date of acceptance set forth
below, is entered into by and between QPAGOS, a Nevada corporation, with
headquarters located at Paseo del la Reforma 404 Piso 15 PH Col. Juarez, Del.
Cuauhtemoc, Mexico, D.F. C.P. 06600 (the “Company”), and the undersigned (the
“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is offering 12% convertible notes for a minimum principal
amount of Ten Thousand Dollars ($10,000);

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Regulation 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(a)(2) of the 1933 Act; and

 

WHEREAS, the Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, a 12% convertible note of the
Company in the principal amount of $54,109.59, due six months after the date of
issuance, in the form attached as Annex A hereto (the “Initial Note”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.          AGREEMENT TO PURCHASE; PURCHASE PRICE. In consideration of the
Buyer’s investment of Fifty Four Thousand One Hundred and Nine Dollars and
Fifty-Nine Cents ($54,109.59) in the Company, the Company hereby agrees to issue
the Initial Note to the Buyer. In the Company’s sole and absolute discretion,
the Buyer further shall have the option to purchase additional 12% convertible
notes of the Company due on the six (6) month anniversary of the issuance date
of such note in a principal amount of at least $10,000 at any time after the
Buyer’s purchase of the Initial Note and prior to August 31, 2017 (the
“Additional Notes”),; the Initial Note and any Additional Notes, and, are
collectively referred to herein as the “Notes”); provided, the Company reserves
the right to not to issue and sell any of all of the Additional Notes the Buyer
may request be issued to Buyer. Any such sale of the Additional Notes shall be
effected by the Buyer providing the Company with funds in the principal amount
of each of the Additional Notes on or prior to August 31, 2017 and the Company
providing to the Buyer and the Buyer executing a separate securities purchase
agreement between the Buyer and the Company for each additional investment,
followed by the Company’s issuance and delivery of an Additional Note for each
such accepted investment. Any Notes that are purchased prior to June 30, 2017
shall have a stated conversion price of $0.20 per share. Any Notes that are
purchased after June 30, 2017 and prior to July 31, 2017 shall have a stated
conversion price of $0.25 per share. Any Notes that are purchased after July 31,
2017 shall have a stated conversion rate of $0.30 per share. If the Company
elects not to issue any Additional Note(s), it shall return any funds received
by it in respect thereof to the Buyer and instead of providing the Buyer with a
separate securities purchase agreement to execute, it shall provide the Buyer
with a notification of its election not to issue any such Notes. If the
aggregate principal amount of the Notes purchased by Buyer hereunder is greater
than or equal to Thirty Thousand Dollars ($30,000), upon maturity of each of the
Notes or the Buyer’s conversion of the Notes held by Buyer, the Company will
issue to Buyer a warrant, in the form attached as Annex B hereto (the
“Warrant”), to purchase such number of shares of the Company’s common stock,
$0.001 par value (the “Common Stock”) (representing 100% warrant coverage on the
issued Notes e.g., the number of shares of Common Stock that are equal to the
quotient obtained by dividing for each issued Note (i) the principal amount of
such Note by (ii) the applicable conversion price of the Note) at an exercise
price of $0.30 per share; provided if Buyer converts any of the Notes that are
issued by the Company prior to maturity, the stated exercise price for the
Warrant to be issued in respect of such converted Note(s) shall be reduced to
$0.20 per share from $0.30 per share; provided, further that if the Company
shall elect not to issue any Additional Notes, after receipt of funds from Buyer
for such Additional Notes, upon maturity of the Initial Note or earlier
conversion date, the number of shares underlying the Warrant to be issued to the
Buyer upon maturity of the Initial Note or earlier conversion date shall be
equal to an amount representing 100% warrant coverage (e.g., the number of
shares of Common Stock that are equal to the quotient obtained by dividing (i)
one hundred percent (100%) of the principal amount of the Notes that have been
issued to such Buyer by (ii) the applicable conversion price of each issued
Note).

 



 

 

 

2.          BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.

 

The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:

 

a.          The Buyer is purchasing the Notes and any underlying common stock
and any warrant issued in connection therewith for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof;

 

b.          The Buyer is (i) an “accredited investor” as that term is defined in
Rule 501 of the General Rules and Regulations under the 1933 Act by reason of
Rule 501(a)(3), and (ii) experienced in making investments of the kind described
in this Agreement and the related documents, (iii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Note;

 

c.          All subsequent offers and sales of the Notes, any Warrant issued
hereunder or the common stock underlying the Notes and Warrants by the Buyer
shall be made pursuant to registration under the 1933 Act or pursuant to an
exemption from registration;

 

d.          The Buyer understands that the Notes are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the Notes;

 

e.          The Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Notes which have been requested
by the Buyer. The Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries. Without limiting the generality of
the foregoing, the Buyer has also had the opportunity to obtain and to review
the Company’s the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2017 filed with the SEC on May 22, 2017 and the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2016 filed with the
SEC on April, 2017 (the “SEC Documents”);

 

f.           The Buyer understands that its investment in the Notes, any Warrant
that may be issued in connection therewith and the common stock underlying the
Notes or Warrants involves a high degree of risk;

 

g.          The Buyer understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Note; and

 

h.          This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Buyer and is a valid and binding agreement of the
Buyer enforceable in accordance with its terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.



 



2 

 

 

3.          COMPANY REPRESENTATIONS, ETC.

 

The Company represents and warrants to the Buyer that:

 

a.          Reporting Company Status. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has the requisite corporate power to own its properties and to carry
on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company. The Company has registered its Common Stock pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Common Stock is listed and traded on the OTCQB.

 

b.          Authorized Shares. The Company has authorized and reserved for
issuance, free from preemptive rights, shares of its common stock equal to the
number of shares issuable upon conversion of the Note (“Conversion Shares”) and
exercise of the Warrants (“Warrant Shares”). The Conversion Shares and Warrant
Shares have been duly authorized, and when issued, will be duly and validly
issued, fully paid and non-assessable and will not subject the holder thereof to
personal liability by reason of being such holder.

 

c.          Securities Purchase Agreement. The Note, this Agreement and the
transactions contemplated hereby have been duly and validly authorized by the
Company, the Note and this Agreement have been duly executed and delivered by
the Company and, when executed and delivered by the Company, will each be, a
valid and binding agreement of the Company enforceable in accordance with their
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally. The Warrants, when issued, executed
and delivered by the Company, will each be, a valid and binding agreement of the
Company enforceable in accordance with their terms, subject as to enforceability
to general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally.

 

d.          Non-contravention. The execution and delivery of this Agreement by
the Company, the issuance of the Note and Warrants, and the consummation by the
Company of the other transactions contemplated by this Agreement do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the articles of incorporation
or by-laws of the Company, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, (iii) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or (iv) to its knowledge, order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have a material adverse effect on
the transactions contemplated herein. The Company is not in violation of any
material laws, governmental orders, rules, regulations or ordinances to which
its property, real, personal, mixed, tangible or intangible, or its businesses
related to such properties, are subject.

 

e.          Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market is required to be obtained by the Company for the issuance
and sale of the Note to the Buyer as contemplated by this Agreement, except such
authorizations, approvals and consents that have been obtained.

 

f.           SEC Documents, Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act,
including material filed pursuant to Section 13(a) or 15(d). The Company has not
provided to the Buyer any information which, according to applicable law, rule
or regulation, should have been disclosed publicly by the Company but which has
not been so disclosed, other than with respect to the transactions contemplated
by this Agreement.



 



3 

 

 

4.          CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a.          Restrictive Legend. The Buyer acknowledges and agrees that the Note,
the Warrant, the Conversion Shares and the Warrant Shares shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer thereof):

 

[THIS NOTE][THESE SHARES] [HAS][HAVE] NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE, IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO
THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.]

 

b.          Transfer Restrictions. The Buyer acknowledges that (1) neither the
Note, the Warrant, the Conversion Shares nor the Warrant Shares have been
registered under the provisions of the 1933 Act and may not be transferred
unless (A) subsequently registered thereunder, or (B) the Buyer shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; and (2) any sale of any such securities made in reliance on Rule
144 promulgated under the 1933 Act may be made only in accordance with the terms
of said Rule and further, if said Rule is not applicable, any resale of the
securities under circumstances in which the seller, or the person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder.

 

c.          Filings. The Company undertakes and agrees to make all necessary
filings in connection with the sale of the Note and Warrant to the Buyer under
any United States laws and regulations, or by any domestic securities exchange
or trading market, and to provide a copy thereof to the Buyer promptly after
such filing.

 

5.          GOVERNING LAW: MISCELLANEOUS. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Nevada. A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto. This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 

6.          NOTICES. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given, (i) on the date delivered, (a) by personal delivery, or (b) if advance
copy is given by fax, (ii) seven business days after deposit in the United
States Postal Service by regular or certified mail, or (iii) three business days
mailing by international express courier, with postage and fees prepaid,
addressed to each of the other parties thereunto entitled at the following
addresses, or at such other addresses as a party may designate by ten days
advance written notice to each of the other parties hereto.

 



COMPANY: QPAGOS   Paseo del la Reforma 404 Piso 15 PH   Col. Juarez, Del.
Cuauhtemoc   Mexico, D.F. C.P. 06600     with a copy to:

Gracin & Marlow, LLP

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attention: Leslie Marlow, Esq. 

Facsimile: (212) 208-4657

    BUYER: At the address set forth on the signature page of this Agreement.

  

7.          SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 



4 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer or one of
its officers thereunto duly authorized as of the date set forth below.

 

For $54,109.59 of 12% Convertible Notes due December 26, 2017, the Buyer has
tendered $54,109.59. 

 



    Address: Drake Chambers      

P.O. Box 3321



Roadtown, Tortola, BVI 



 

By: /s/ Alex Motorin  

Fax No. 

  

(Signature of Authorized Person) 

               

Delinvest Commercial LTD 

  Jurisdiction

BVI

Alex Motorin - President.  

of incorporation



 

Printed Name and Title
or organization



              N/A      



Taxpayer identification number 

or social security number,

as applicable 

              This Agreement has been accepted as of the date set forth below.

  





QPAGOS         By: /s/ Gaston Pereira   Name:  Gaston Pereira



  Title:    Chief Executive Officer       Dated : June 29, 2017  



 



5